DETAILED ACTION
This office action is in response to the application filed on 08/07/2020. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer US 2014/0091724 in view of Hashimoto et al. US 20190326829. (Examiners Note: the coupling/connections can be direct or indirect connections.)
	Regarding Claim 1, Palmer teaches (Figures 2-8) A buck converter (see abstract par. 7 and 30), comprising: a bridge rectifier (202), generating a rectified voltage according to a first input voltage and a second input voltage (AC+/-); a power switch element (Q4), selectively coupling the bridge rectifier to a ground voltage (gnd) according to a clock voltage (from 502, par. 45-46); an output stage circuit (C), generating an output voltage (DCout); a detection and compensation circuit (at 203); a first inductor (L), coupled between the detection and compensation circuit and the output stage circuit; and a first diode (D1), coupled to the detection and compensation circuit and the first inductor; the detection and compensation circuit readjusts the rectified voltage (with 203), such that the readjusted rectified voltage is higher than or equal to the output voltage. (For Example: Par. 28-34 and 41-47)
	Palmer does not teach a detection and compensation circuit, monitoring and comparing the rectified voltage and the output voltage; and wherein if it is detected that the rectified voltage is lower than the output voltage.
	Hashimoto teaches (Figures 1-2) a detection and compensation circuit (at 4), monitoring and comparing the rectified voltage and the output voltage (at 46); and wherein if it is detected that the rectified voltage is lower than the output voltage (with 46). (For example: Par. 34-38)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Palmer to include a 
	Regarding Claim 2, Palmer teaches (Figures 2-8)  wherein the bridge rectifier (par. 28) comprises: (See fig. 6) a second diode, wherein the second diode has an anode coupled to a first input node for receiving the first input voltage (AC +), and a cathode coupled to a first node for outputting the rectified voltage (A); a third diode, wherein the third diode has an anode coupled to a second input node for receiving the second input voltage (AC -), and a cathode coupled to the first node; a fourth diode, wherein the fourth diode has an anode coupled to a second node (B), and a cathode coupled to the first input node; and a fifth diode, wherein the fifth diode has an anode coupled to the second node, and a cathode coupled to the second input node. (For Example: Par. 28-34 and 41-47)
	Regarding Claim 3, Palmer teaches (Figures 2-8)  wherein the power switch element comprises: a first transistor (Q4), wherein the first transistor has a control terminal for receiving the clock voltage (from 502), a first terminal coupled to the second node (B), and a second terminal coupled to the ground voltage (gnd). (For Example: Par. 28-34 and 41-47)
	Regarding Claim 4, Palmer teaches (Figures 2-8) wherein the first diode (D1) has an anode coupled to the ground voltage (gnd), and a cathode coupled to a third node (B. Fig.4). (For Example: Par. 28-34 and 41-47)
	Regarding Claim 5, Palmer teaches (Figures 2-8) wherein the output stage circuit comprises: a first capacitor (C), wherein the first capacitor has a first terminal 
	Regarding Claim 6, Palmer teaches (Figures 2-8) wherein the first inductor (L) has a first terminal coupled to the third node (B Fig. 4), and a second terminal coupled to the output node (output fig. 4). (For Example: Par. 28-34 and 41-47)
	Regarding Claim 7, Palmer teaches (Figures 2-8) a buck converter.
	Palmer does not teach a detection and compensation circuit, monitoring and comparing the rectified voltage and the output voltage; and wherein if it is detected that the rectified voltage is lower than the output voltage.
	Hashimoto teaches (Figures 1-2) wherein the detection and compensation circuit (at 4) comprises: a comparator (46), wherein the comparator has a positive input terminal for receiving the output voltage (Vo), a negative input terminal for receiving the rectified voltage (Vi), and an output terminal for outputting a control voltage (Vd). (For example: Par. 34-38)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Palmer to include wherein the detection and compensation circuit comprises: a comparator, wherein the comparator has a positive input terminal for receiving the output voltage, a negative input terminal for receiving the rectified voltage, and an output terminal for outputting a control voltage, as taught by Hashimoto to improve stability in the system. 
	Regarding Claim 8, Palmer teaches (Figures 2-8) a buck converter.
	Palmer does not teach wherein the detection and compensation circuit further comprises: a second transistor, wherein the second transistor has a control terminal for 
	Hashimoto teaches (Figures 1-2) wherein the detection and compensation circuit (at 4) further comprises: a second transistor (41), wherein the second transistor has a control terminal for receiving the control voltage (Vd), a first terminal coupled to a fourth node, and a second terminal coupled to a fifth node (at Vi and Vo respectively). (For example: Par. 34-38)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Palmer to include wherein the detection and compensation circuit further comprises: a second transistor, wherein the second transistor has a control terminal for receiving the control voltage, a first terminal coupled to a fourth node, and a second terminal coupled to a fifth node, as taught by Hashimoto to improve stability in the system. 
	Regarding Claim 9, Palmer teaches (Figures 2-8)  wherein the detection and compensation circuit (at 203) further comprises: a sixth diode (D5 or D6, Fig. 6), wherein the sixth diode has an anode coupled to the fourth node, and a cathode coupled to the first node. (For Example: Par. 28-34 and 41-47)
Claim 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer US 2014/0091724 in view of Hashimoto et al. US 20190326829 and further in view of Cao et al. US 2013/0051101. (Examiners Note: the coupling/connections can be direct or indirect connections.)
		Regarding Claim 10, Palmer teaches (Figures 2-8) a buck converter.

	Cao teaches (Figures 1-4) wherein the detection and compensation circuit (R2, Q1, U1, Q2, R1 D6, L1, C1, K and D7)  further comprises: a resistor (R1), wherein the resistor has a first terminal coupled to the first node (at Vdc), and a second terminal coupled to the fifth node (at C1). (For example: Par. 28-36)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Palmer to include wherein the detection and compensation circuit further comprises: a resistor, wherein the resistor has a first terminal coupled to the first node, and a second terminal coupled to the fifth node, as taught by Cao to improve the level of the input signal and maintain a continuous stability. 
	Regarding Claim 11, Palmer teaches (Figures 2-8) a buck converter.
	Palmer does not teach wherein the detection and compensation circuit further comprises: a second inductor, wherein the second inductor has a first terminal coupled to the fifth node, and a second terminal coupled to the third node.
	Cao teaches (Figures 1-4) wherein the detection and compensation circuit (R2, Q1, U1, Q2, R1 D6, L1, C1, K and D7)  further comprises: a second inductor (L1), wherein the second inductor has a first terminal coupled to the fifth node, and a second terminal coupled to the third node (at k). (For example: Par. 34-38)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Palmer to include wherein the 
	Regarding Claim 12, Palmer teaches (Figures 2-8) a buck converter.
	Palmer does not teach a detection and compensation circuit comprises, a second capacitor, wherein the second capacitor has a first terminal coupled to the fifth node, and a second terminal coupled to a sixth node.
	Cao teaches (Figures 1-4) wherein the detection and compensation circuit (R2, Q1, U1, Q2, R1 D6, L1, C1, K and D7)  further comprises: a second capacitor (C1 or C2), wherein the second capacitor has a first terminal coupled to the fifth node (at C1), and a second terminal coupled to a sixth node (at D6). (For example: Par. 28-36)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Palmer to include wherein the detection and compensation circuit further comprises: a resistor, wherein the resistor has a first terminal coupled to the first node, and a second terminal coupled to the fifth node, as taught by Cao to improve the level of the input signal and maintain a continuous stability. 
	Regarding Claim 13, Palmer teaches (Figures 2-8) a buck converter.
	Palmer does not teach a detection and compensation circuit, monitoring and comprises: a seventh diode, wherein the seventh diode has an anode coupled to the sixth 4 node, and a cathode coupled to the third node.


	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Palmer to include a seventh diode, wherein the seventh diode has an anode coupled to the sixth 4 node, and a cathode coupled to the third node, as taught by Cao to improve the level of the input signal and maintain a continuous stability. 
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palmer US 2014/0091724 in view of Hashimoto et al. US 20190326829 and further in view of Cao et al. US 2013/0051101. (Examiners Note: the coupling/connections can be direct or indirect connections.)
Regarding Claims 14-15, Palmer as modified teaches (Figure 2-8) the buck converter.
	Palmer as modified teaches the claimed invention except for wherein a capacitance of the first capacitor is from 646 F to 714 F, and a capacitance of the second capacitor is from 108 F to 132 F and; wherein an inductance of the first inductor is from 90.25 H to 99.75 H, and an inductance of the second inductor is from 3 36H to 44 H.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have wherein a capacitance of the first capacitor is from 646 F to 714 F, and a capacitance of the second capacitor is from 108 F to 132 F and; wherein an inductance of the first inductor is from 90.25 H to 99.75 H, and an inductance of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838